--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.8


INTERCREDITOR AGREEMENT


THIS INTERCREDITOR AGREEMENT, dated as of October 13, 2006 (this “Agreement”),
is entered into by and between VESTIN MORTGAGE, INC., a Nevada corporation
(“Vestin”), VESTIN ORIGINATIONS, INC., a Nevada corporation (“Originations”),
VESTIN REALTY MORTGAGE I, Inc., a Maryland corporation (“VRM I”), VESTIN REALTY
MORTGAGE II, Inc., a Maryland corporation (“VRM II”) and VESTIN FUND Ill, LLC, a
Nevada limited liability company (“VF III”) whose principal place of business
and post office address is 8379 West Sunset Road, Las Vegas, Nevada. 89113,
(individually, “Lead Lender, or collectively, “Lead Lenders” and OWENS FINANCIAL
GROUP, INC.., a California corporation (“Owens Financial”) and OWENS MORTGAGE
INVESTMENT FUND, a California Limited Partnership (“Owens Mortgage Investment
Fund”) whose principal place of business and post office address is 2221 Olympic
Boulevard, Walnut Creek, California 94595, (individually, a “Lender”, or
collectively, “Lenders”)


RECITALS:



A.  
VRM I is a publicly traded Mortgage REIT that provides financing secured by
deeds of trust or mortgages on real property.




B.  
VRM II is a publicly traded Mortgage REIT that provides financing secured by
deeds of trust or mortgages on real property.




C.  
Vestin Fund Ill is a SEC registered direct participation program that provides
financing secured by deeds of trust or mortgages on real property.




D.  
VESTIN is a duly formed Nevada corporation, and is responsible for the daily
operations of VRM I and VRM H and is the Manager of VF Ill.




E.  
Originations is a licensed Mortgage Broker that arranges loans for the benefit
of VRM I, VRM II, VF III and other commercial real estate lenders.




D.  
Owens Mortgage Investment Fund is a SEC registered public partnership that
provides financing and owns notes secured by deeds of trust or mortgages on real
property.




F.  
Owens Financial is the General Partner of Owens Mortgage Investment Fund.




G.  
Owens Financial and Owens Mortgage Investment Fund have agreed to fund a
$20,000,000.00 portion of a $31,250,000.00 loan to Cliff Shadows Properties,
LLC, a Nevada limited liability company, a loan originated by Originations.




H.  
The Lead Lenders and Lenders enter into this Agreement to, among other things,
further define their respective rights, duties, authorities and responsibilities
regarding their proposed shared interests in the and to define the priority of
payment for all of the proceeds from the assigned participation in the loan.





NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and based upon the foregoing Recitals which are
an integral part of this Agreement, as well as the mutual covenants and promises
contained herein, Originations, Vestin, VRM 1, VRM II, VF III, Owens Financial,
and Owens Mortgage Investment Fund hereby agree as follows:

--------------------------------------------------------------------------------



SECTION 1. DEFINITIONS


Section 1.1. Definitions. All capitalized terms used in this Agreement shall
have the meanings assigned to them below in this Section 1 or in the provisions
of this Agreement referred to below:


“Agreement” shall mean this lntercreditor Agreement as amended, modified or
restated in accordance with the terms hereof.


“Assignment” shall mean the actual recorded assignment of a specific percentage
interest in a “Loan”.


“Bankruptcy Proceeding” shall mean, with respect to any Person, a general
assignment by such Person for the benefit of its creditors, or the institution
by or against such Person of any proceeding seeking its relief as debtor, or
seeking to adjudicate such Person as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment or composition of such Person or its
debts, under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors, or seeking appointment of a receiver, trustee, custodian or
other similar official for such Person or for any substantial part of its
property.


“Borrowers” shall mean any person or entity that obligates itself or its
property as security for a “Loan”.


“Collateral” shall mean all the real and personal property collateral under the
Loan Documents.


“Default” shall mean any event or condition, the occurrence of which would, with
the lapse of time or the giving of notice, or both, pursuant, to the “Loan
Documents” constitute an Event of Default.


“Interest Rate” shall mean the rate of interest paid to Owens Financial or Owens
Mortgage Investment Fund for their “Participation Interest” in the “Loan”. This
rate shall be a fixed rate of Eleven Percent (11.0%) for the duration of the
Loan.


“Late Charges” shall mean the late charges and or default rate charged to
Borrowers in the event of default or late payments under the “Loan Documents”.


“Lead Lender and Lead Lenders” shall mean Originations, Vestin, VRM I, VRM II,
VF Ill or any successor lead lender.


“Lender and Lenders” shall mean Owens Financial or Owens Mortgage Investment
Fund or their assignee.


“Loan Documents” shall mean of all the various notes, deeds of trusts,
guarantees, title policies, security agreements, loan agreements, assignment of
rents and profits, and whatever documents are in existence to protect and secure
the repayment of the Borrowers obligations under the note.


“Loan” shall mean the note, and all of the documents and agreements that
evidence and secure the debt of the “Borrowers”.


“Priority of Payment” shall mean the order in which payments are made to the


“Lead Lender” and to the “Lender”.


“Participation Interest” shall signify amount in dollars of the “Assignment”
owned by Owens Financial and Owens Mortgage Investment Fund in the “Loan”.


1.2 Effectiveness of this Agreement The effectiveness of this Agreement is
conditioned upon (a) the execution and delivery of this Agreement by the Lead
Lenders and the Lenders, (b) the execution, delivery and effectiveness of the
Loan Documents by the Lead Lenders, and the payment of the Participation
Interest by Lenders to the Lead Lenders.

--------------------------------------------------------------------------------



SECTION 2. RELATIONSHIP AMONG LENDERS


2.1 Restrictions on Actions. Lead Lenders agree that, so long as any portion of
a Loan is outstanding or unpaid they shall, for the benefit of Lenders, except
as permitted under this Agreement:



(a)  
Notify Lenders before taking or filing any action, judicial or otherwise, to
enforce any rights or pursue any remedy under the Loan Documents, except for
delivering notices hereunder.




(b)  
Refrain from (1) selling any portion of the Loan to the Borrowers or any
affiliate of the Borrowers and (2) accepting any substitute guaranty or any
other security for, the Loan from the Borrowers or any Affiliate of the
Borrowers, without Lenders consent. In the event Lender refuses to consent to
such requested action, Lead Lenders shall be entitled to either repurchase
Lenders Participation Interest for the amount of principal and accrued interest
outstanding or offer the Lenders a Substitution of Security.



2.2 Representations and Warranties. Lead Lenders and Lenders represent and
warrant to each other that:


(a)  It (1) is a legal entity duly organized, existing and in good standing
under the laws and governmental authority of the jurisdiction of its domicile,
and (ii) has all requisite corporate power to own its property and conduct its
business as now conducted and as presently contemplated.


(b)  The execution, delivery and performance by such Lead Lenders or Lenders of
this Agreement has been authorized by all necessary proceedings (corporate or
otherwise) and does not and will not contravene any provision of law, its
charter or by-laws or operating agreement or any amendment thereof, or of any
indenture, agreement, instrument or undertaking binding upon such Lead Lenders
or Lenders.


(c)  The execution, delivery and performance by such Lead Lenders or Lenders of
this Agreement will result in a valid and legally binding obligation of such
Lead Lenders or Lenders enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance and similar laws affecting
creditors’ rights generally, and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law).


(d)  It has received and approved, as to form and content, sample copies of the
Loan Documents and Assignments, however, such approval shall not operate as a
warranty or representation of the adequacy, validity or binding effect of any of
the Loan Documents or Assignments.


2.3 Cooperation: Accountings. Lead Lenders will, upon the reasonable request of
Lenders, from time to time execute and deliver or cause to be executed and
delivered in a timely fashion such further instruments, and do and cause to be
done such further acts as may be necessary or proper to carry out more
effectively the provisions of this Agreement The Lead Lenders agree to provide
to Lenders upon reasonable request, but in no event more frequently than once a
month, a statement of all payments received in respect of the Loan.


2.4 Reliance on Lead Lenders. The Lead Lenders shall promptly provide to Lenders
a copy of all financial statements and reports of operating results and other
documents and information received by the Lead Lenders in its capacity as such
pursuant to the Loan Documents. The Lead Lenders shall have a duty and
responsibility to provide Lenders with any credit or other information
concerning the affairs, financial condition or business of the Borrowers which
may come into the possession of the Lead Lenders, including financial
statements, credit reports and any other documents and information.

--------------------------------------------------------------------------------



2.5 Limitation on Lead Lender’s Liability.


(a)  In addition to the Lead Lender’s failure to comply with the terms of this
Agreement, including the Priority of Payment, the Lenders shall have full
recourse against Lead Lenders for the amounts payable by the terms of this
agreement. Lead Lenders obligation with respect to such payments shall be to
remit to the Lenders a monthly payment based on the agreed Interest Rate
calculated on the Participation Interest and the principal amount of the
Participation interest when a Loan pays off or matures in accordance with this
Agreement.


(b)  Although Lead Lenders will exercise the same care in administering the Loan
as if the Loan were made entirely for Lead Lenders’ own account, Lead Lenders
liability shall be limited to the Lenders Participation Interest and the amount
payable on that at the Interest Rate, except for a loss due to Lead Lenders’ own
gross negligence, willful acts or misconduct


(c)  Lead Lenders shall be entitled to rely upon any certification, notice or
other communication (including any thereof by telephone, telex, telegram, cable
or telecopy) believed by it to be genuine and correct and to have been signed or
sent by or on behalf of the Lenders. Should approval of any action, any inaction
or any proposed course of conduct in administering the Loan (either before or
after the occurrence of an Event of Default) be requested in writing by the Lead
Lenders from Lenders, such Lenders shall approve or deny such request in writing
and shall deliver the writing to the Lead Lenders within ten (10) calendar days
after the Lenders’ receipt of the Lead Lender’s request. Any Lenders’ failure to
respond within the ten (10) calendar days shall be deemed consent by such Lender
to such request


(d)  Lead Lenders do not assume and shall have no responsibility or liability,
express or implied, for (i) the collectibility of the Loan made to Borrowers
under, or the enforceability of, any of the Loan Documents, or (ii) the
financial condition or creditworthiness of the Borrowers, or (iii) any credit or
other information furnished by the Borrowers to Lead Lenders, or (iv) the value
of any collateral for the Loan.


2.6 Lead Lender Rights as Lender. The Lead Lender in its capacity as a lender
hereunder shall have the same rights, powers and obligations hereunder as all
‘other Lenders and may exercise the same as though it were not acting as the
Lead Lender.


SECTION 3. ADMINISTRATION OF LOAN


3.1 Administration and Servicing of Loan. In administering and servicing the
Loan, Lead Lenders shall act in its own behalf as to its interest in the Loan
and shall act as an independent contractor (and not as an agent or trustee) for
the Lenders with respect to their respective interests in the Loan. The Lenders
hereby appoint and authorize Lead Lenders to act for and on behalf of the
Lenders with regard to the Loan, subject to the restrictions set forth in this
Agreement Lead Lenders shall utilize its own facilities and equipment and its
own employees and other persons authorized under the Loan Documents in the
administering and servicing of the Loans, all without cost to the Lenders.


In its administering and servicing of the Loan, Lead Lenders shall
perform the following duties (the enumeration of said duties not being intended
to limit the duties to be performed by Lead Lenders in accordance with the
foregoing paragraph) and shall be subject to the following restrictions and
shall have the following rights:


(a)  Possession of Loan Documents. For the benefit of the Lenders, Lead Lenders
shall hold in its possession at its principal office executed originals of all
the Loan Documents for each Loan assigned and shall deliver conformed copies of
each thereof to the Lenders.

--------------------------------------------------------------------------------




(b)  Expenses/Losses. In the event that any reasonable legal expenses or other
expenses for the preservation of the collateral for the Loan or for the
enforcement of the Loan are incurred by Lead Lenders in connection with the Loan
or on or after or in connection with the occurrence of an Event of Default or
the enforcement of any of the Loan Documents (including fees of counsel and
other expenses), Lead Lenders shall bear and advance all such costs. Upon
receipt of reimbursement for such expenses from Borrowers or any other person,
Lead Lenders shall be entitled to retain such reimbursement


(c)  Collections. Lead Lenders shall use reasonable efforts to collect all
payments of principal, interest and fees due from the Borrowers under the Loan
Documents and shall remit to the Lenders on a monthly basis a payment calculated
at the agreed Interest Rate based on the outstanding balance of the
Participation Interest. The Lenders shall have the right to an accounting for
all monies received by Lead Lenders in connection with each Loan that has a
Participation Interest by Lenders.


(d)  Payment Returns. If any payment received by Lead Lenders and distributed or
credited to the Lenders is later rescinded or is otherwise required to be
returned by Lead Lenders to the Borrowers for whatever reason (including,
without limitation, settlement of an alleged claim), the Lenders shall be
entitled to retain any payment received. The covenant contained in this
paragraph shall survive the termination of this Agreement.


(e)  Records. Lead Lenders shall maintain such books and records relating to the
Loan as it would were the Loan made solely by Lead Lenders, which books and
records shall be made available to the Lenders at Lead Lender’s main branch in
Las Vegas, Nevada at all reasonable times for purposes of inspection,
examination and audit upon no less than forty-eight (48) hours prior notice.


(f)  Information. During the term of this Agreement, Lead Lenders shall provide
to the Lenders complete and current information as to the accrual status of the
Loan and the status of principal and interest payments, and all information
supplied by Borrowers in connection with the Loan. The Lenders will treat all
such information as confidential, except that disclosure thereof may be made if
required by law or the order of a court having jurisdiction.


(g)  Administrative Decisions. Lead Lenders shall not, without written consent
of Lenders, (1) release, or agree to the substitution of other security for any
portion of the Real Property, Leasehold Rights and/or Collateral securing the
Loans, (2) grant any release in favor of the Borrowers under the Loan Documents,
or waive the Lenders’ rights to enforce the obligations of the Borrowers, (3)
agree to the revision, modification or amendment of any of the Loan Documents,
or (4) consent to or accept the cancellation or termination of any of the Loan
Documents, except upon payment in full of each Loan. Subject to the foregoing
limitations, and until the occurrence and declaration of an Event of Default
under the Loan Documents and Borrowers failure to cure within twenty (20) days,
Lead Lenders shall have the right to make decisions in connection with the
day-to-day administration and servicing of the Loan, relating to inspections,
review of financial data, and other matters of an ordinary nature involved in
the administration and servicing of the Loan, without the Lenders’ prior review
or approval.


(h)  Reasonable Efforts. If any Event of Default shall occur under any of the
Loans, Lead Lenders shall use reasonable efforts in accordance with the Loan
Documents to cause the Borrowers, Guarantors and/or Limited Guarantors to remedy
the default


(i)  Hazard Insurance and Condemnation Awards. If Lead Lenders becomes aware of
any damage to or actual or potential condemnation affecting any material portion
of the Real Property, Leasehold Rights and/or Collateral securing the Loans,
Lead Lenders will promptly notify Lenders thereof. The proceeds of any insurance
recovery or condemnation award received by Lead Lenders and not immediately
disbursed or applied to the repayment of the Loan or not otherwise distributed
by Lead Lenders shall be deposited in an interest-bearing account, in trust for
all lenders, and the income, if any, received by Lead Lenders from such account
and not payable to others shall be shared with the Lenders in accordance with
terms of this Agreement.

--------------------------------------------------------------------------------




3.2 Payment Priorities Between Lead Lenders and Lenders.


(a)  Lead Lenders and Lenders agree that all payment and/or prepayment of
principal due on the Loan, received by the Lead Lenders, shall be for held for
the account of the Lenders and Lead Lenders as their respective interests may
appear, and such payment shall be applied in the following order of priority:
(I) first to the payment of that portion of principal of the Loan provided by
Owens Financial and Owens Mortgage Investment Fund (ii) next to pay any accrued
or outstanding interest due Lenders at the agreed Interest Rate (iii) next to
that portion of the principal of the Loan provided by Originations, VRM I, VRM
II and VF Ill. In the event of default under the Loan Documents: (I)
Originations, VRM I, VRM II and VF Ill agree to purchase the Participation
Interest of Owens Financial and Owens Mortgage Investment Fund for the
outstanding balance of that Participation Interest plus any accrued interest;
and (ii) Originations, VRM I, VRM Il and VF Ill shall not be entitled to receive
any payment of their Pro Rata Share of the principal of the Loan in question
until Owens Financial and Owens Mortgage Investment Fund has received payment of
its Participation Interest of the principal of the Loan and all accrued
interest, late charges, default interest, and any other charges payable to
Lenders under this Agreement.


(b)  Each payment of interest on the Loan, received by the Lead Lender, shall be
for the account of the Lenders and Lead Lenders as their respective interests
may appear, and such payment shall be applied first to the payment of agreed
Interest Rate due on the Participation Interest of the Loan assigned to Owens
Financial or Owens Mortgage Investment Fund for such period that the interest is
due.


(c)  As an example, assume Lenders fund a 64.0% Participation Interest in a
$31,250,000.00 Loan. The Loan carries an interest rate of 12.0% and pays monthly
interest only payments. Lenders and Lead Lenders would receive the following,
provided however, that any reduction of the principal balance of the Loan
through partial payoffs shall reduce proportionately the amounts shown in the
examples below.


Example 1: Borrowers make a monthly payment of $312,500.00. Lenders are paid
their full share of interest at 11.0% on $20,000,000.00 or $183,333.33. Lead
Lenders receive $129,166.67 or the balance of the interest paid.


Example 2: Borrowers make a monthly payment of $250,000.00. Lenders are paid
their full share of interest at 11.0% on $20,000,000.00 or $183,333.33. Lead
Lenders receive $66,666.67, or the balance of the interest paid.


Example 3: Borrowers do not make a monthly payment, default, declare bankruptcy
or withhold payments for any reason then, Lead Lenders pay to Lenders the full
share of interest at 11.0% on $20,000,000.00 or $183,333.33. At this point Lead
Lender may buy Lender out of the loan for $20,000,000.00, plus any accrued
interest.


Example 4: Borrowers payoff a portion of the Loan. Lenders are paid their Pro
Rata Share of the principal balance of the Participation Interest and interest
due under the terms of the Loan to the date of the partial payoff.


Example 5: Borrowers pay off the Loan. Lenders are paid their full Pro Rata
Share of the Loan equal to their Participation Interest plus unpaid interest due
under the terms of the Loan.


3.3 Defaults Under Loan Documents; Enforcement of Remedies. If foreclosure or
similar proceedings are commenced under the Loan Documents, Lead Lenders shall
buy out the Participation Interest of Owens Financial or Owens Mortgage
Investment Fund at the sole an absolute discretion of Lenders.


3.4 Notices under Collateral Documents. Lead Lenders shall deliver to the
Lenders, promptly upon receipt thereof, duplicates or copies of all notices,
requests and other instruments received by it from any other party under or
pursuant to any of the Loan Documents, if not previously furnished to the
Lenders.

--------------------------------------------------------------------------------



SECTION 4. RESIGNATION OR REMOVAL OF LEAD LENDER


Lead Lenders will repurchase the Participation Interests of Lenders at Lenders
sole and absolute discretion at any time “for cause”. The term “for cause” shall
be limited to Lead Lenders’ (i) material breach of the terms of this Agreement,
or (ii) fraud committed against Borrowers or Lenders, or (iii) criminal acts
committed against Borrowers or Lenders. Upon any such removal, the Lenders shall
have the right to appoint a successor Lead Lender.


SECTION 5. TERMINATION OF AGREEMENT


Upon final payment in full of the Loan or all obligations owing to Lenders, such
Lenders shall cease to be a party to this Agreement; provided, however, if all
or any part of any payments to such Lenders are invalidated or set aside or
required to be repaid to any Person in any Bankruptcy Proceeding or otherwise,
then this Agreement shall be renewed as of such date and shall thereafter
continue in full force and effect to the extent of the Loan so invalidated, set
aside or repaid. If any portion of this agreement is declared to be invalid or
unenforceable then the remaining portions of the Agreement shall remain in full
force and effect.


SECTION 6. INDEMNIFICATION OF LENDER


Originations, Vestin, VRM I, VRM II and VF III indemnifies Owens Financial and
Owens Mortgage Investment Fund for all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against them in any way relating to or arising out of this Agreement or
by their participation in any Loan or by any action brought by any Borrower
including all claims relating to the origination of the Loans, except for the
gross negligence or willful misconduct of Lenders or the breach by Lenders of
the terms of this Agreement.


SECTION 7. NOT A JOINT VENTURE


Neither the execution of this Agreement nor the Lenders’ several ownership of
interests in Loans, nor any agreement to share in profits or losses arising as a
result of the Loans, is intended to be, nor shall it be construed to be: (a) the
formation of a partnership or joint venture between the Lead Lenders and
Lenders, or (b) the creation of a loan transaction between the Lead Lenders, as
lender, and Lender, as borrower. Vestin Mortgage, in its capacity as Lead
Lender, shall not be deemed to be a trustee for the Lenders in connection with
the Loans or their interests therein. Vestin Mortgage, in its capacity as Lead
Lender, shall owe to the Lenders no duty except as specifically set forth in
this Agreement, and no lender shall be liable to any other person for the
liability of any other lender arising in connection with the Loans or any
transaction related to the Loans, except as may be expressly set forth in this
Agreement


SECTION 8. MISCELLANEOUS


8.1 Amendment Neither this Agreement nor any provision hereof may be amended,
waived, discharged or terminated orally, but only by an instrument in writing
signed by all parties hereto.


8.2 Heading. The headings in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.


8.3 Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Nevada.


8.4 Parties in Interest; Decisions by Majority Lenders. All of the terms,
covenants and conditions contained in this Agreement shall inure to the benefit
of and be binding upon the parties hereto and their permitted successors and
assigns. There shall be no third-party beneficiaries of this Agreement.

--------------------------------------------------------------------------------



8.5 Further Sale, Pledge, etc. Lead Lender may not sell, pledge, assign or
otherwise transfer all or any part of its interest in any Loan without the prior
written consent of Lenders, which consent shall not be unreasonably withheld. In
the event all or any part of Lead Lenders interest in any Loan is sold, pledged,
assigned or otherwise transferred, Lead Lenders obligations under this Agreement
will not be relieved.


8.6 Notices. Notices under this Agreement shall be in writing and personally
delivered or sent by certified or registered U.S. mail, or a recognized air
courier service, return receipt requested, or by telecopy, acknowledgment of
receipt requested, to the parties at their addresses specified in the first
paragraph of this Agreement Such addresses may be changed from time to time by
the addressee by serving notice as provided above.


8.7 Counterpart Execution. This Agreement may be executed in any number of
counterparts with the same effect as if all parties had signed the same
document. All counterparts shall be construed together and shall constitute one
agreement


8.8 Attorney’s Clause. If legal action is instituted to enforce the terms of
this Agreement, the prevailing parties shall be entitled to recover from the
losing parties, all costs of collection and enforcement, including reasonable
attorney’s fees. For purposes of this section, the award and recovery of
attorney’s fees shall survive the entry of any judgment thereon and shall
include, without limitation, fees incurred in the following: (1) Post Judgment
Motions; (2) Contempt Proceedings; (3) Garnishment, levy, debtor and third party
examinations; (4) Discovery; (5) Bankruptcy proceedings or other litigation; and
(6) appeals.


8.9 Loan Fees, Extension Fees, Late Charges. Default Interest, Etc. At the close
of escrow, Lead Lender and/or Lead Lenders shall pay to Owens Financial, a loan
fee of $400,000.00 (2.0% of the face amount of the Note). In addition, if Lender
and/or Lenders have not been paid in full by December 31, 2006, then Lead Lender
and/or Lead Lenders shall pay to Owens Financial art additional loan fee equal
to 1% of the outstanding principal balance of Lender’s/Lenders’ Participation
Interest in the Joan. Furthermore, Owens Mortgage Investment Fund and/or Owens
Financial Group shall be entitled to their pro rate share of any extension fees,
late charges, interest on advances, default interest, etc. collected by Lead
Lender and/or Lead Lenders under the terms of the Note.


(END OF TEXT, CONTINUED ON NEXT PAGE]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Lenders have caused this instrument to be duly executed
as of the day and year first above written.


VESTIN ORIGINATIONS, INC.,
 
VESTIN MORTGAGE, INC.,
a Nevada corporation
 
a Nevada corporation
By:
   
By:
   
Michael V. Shustek
   
Michael V. Shustek
 
President
   
President
         
VESTIN FUND I, LLC
 
VESTIN FUND II, LLC
a Nevada corporation
 
a Nevada corporation
By:
Vestin Mortgage, Inc.,
 
By:
Vestin Mortgage, Inc.,
 
a Nevada corporation, Manager
   
a Nevada corporation, Manager
         
By:
   
By:
   
Michael V. Shustek
   
Michael V. Shustek
 
President
   
President
                   
OWENS FINANCIAL GROUP, INC.,
     
a California corporation
               
By:
         
William E. Dutra
       
Senior Vice President
               
OWENS MORTGAGE INVESTMENTS FUND,
     
a California Limited Partnership
               
By:
Owens Financial Group, Inc.
       
William E. Dutra,
       
Senior Vice President
               
By:
         
William E. Dutra,
       
Senior Vice President
     

 